Appeal by the defendant from a judgment of the Supreme Court, Queens County (Latella, J.), rendered May 10, 2005, convicting him of assault in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was denied his due process right to a fair trial because the prosecutor and the court failed to timely inform him that the complaining witness had died. The defendant’s argument is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19 [1995]). In any event, in view of the overwhelming evidence of the defendant’s guilt, we find that a reversal of the conviction is not warranted (see People v Rice, 69 NY2d 781 [1987]; People v Crimmins, 36 NY2d 230, 241 [1975]). Mastro, J.E, Santucci, Skelos and Dickerson, JJ., concur.